SUPPLEMENT DATED SEPTEMBER 1, 2010 TO PROSPECTUSES DATED APRIL 30, 2010 FOR FUTURITY ACCUMULATOR II VARIABLE UNIVERSAL LIFE INSURANCE, SUN EXECUTIVE VARIABLE UNIVERSAL LIFE INSURANCE, AND SUN PROTECTOR VARIABLE UNIVERSAL LIFE INSURANCE TO PROSPECTUS DATED NOVEMBER 3, 2008 FOR FUTURITY SURVIVORSHIP II VARIABLE UNIVERSAL LIFE INSURANCE TO PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY PROTECTOR II VARIABLE UNIVERSAL LIFE INSURANCE TO PROSPECTUSES DATED APRIL 25, 2007 FOR FUTURITY VARIABLE UNIVERSAL LIFE INSURANCE, FUTURITY SURVIVORSHIP VARIABLE UNIVERSAL LIFE INSURANCE, FUTURITY PROTECTOR VARIABLE UNIVERSAL LIFE INSURANCE, AND FUTURITY ACCUMULATOR VARIABLE UNIVERSAL LIFE INSURANCE ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT I Effective November 15, 2010, the following funds of the Sun Capital Advisers Trust will change their name: Current Name New Name SCSM Oppenheimer Large Cap Core Fund SCSM BlackRock Large Cap Index Fund SCSM Oppenheimer Main Street Small Cap Fund SCSM BlackRock Small Cap Index Fund Also effective on November 15, 2010, the sub-adviser to the funds will change toBlackRock Investment Management, LLC. Sun Capital Advisers LLC, our affiliate, continues to be the investment adviser to the SCSMBlackRock Large Cap Index Fund and SCSMBlackRock Small Cap Index Fund. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. VUL SC Fund Name Change (US)2010
